17 F.3d 1428
Bellaire Corporation, Appellant in No. 93-3228v.Florence Mining Company, Atlantic City Electric CompanyBaltimore Gas and Electric, Delmarva Power & Light Company,Metropolitan Edison Company, Pennsylvania Power & LightCompany, Philadelphia Electric Company, Potomac ElectricPower Company, Public Services Electric and Gas Company, UGICorporation, Florence Mining Company, Appellant in No. 93-3233
NOS. 93-3228, 93-3233
United States Court of Appeals,Third Circuit.
Jan 25, 1994

Appeal From:  W.D.Pa.,
Bloch, J.


1
AFFIRMED.